Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 01/05/2022.

Status of Claims
3.	Claims 1-12 are pending in this application.
           Claims 1-10, and 12 are currently amended.
	Claim 13 is currently canceled.

Claim Interpretation 
4.	It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.        Claims 1-12 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
identify a logged-in user located within a first predetermined range from the apparatus and a second user located within a second predetermined range from the apparatus, control such that performs to provide a notification that the apparatus is in use to the second user entering the second predetermined range when a logged-in user is located within the first predetermined range from the apparatus, and wherein the second predetermined range is different range from the first predetermined range.” along with all the other limitations as required by independent claim 1.

Regarding Claim 2:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“perform control such that, when a logged-in user is located within a first predetermined range from the apparatus, a second user approaching the apparatus is notified that the apparatus is in use, 2Customer No.: 31561 identify the user located within the first predetermined range from the apparatus; identify the second user located within a second predetermined range encompassing the first predetermined range from the apparatus, and perform control to provide a notification to the second user entering the second predetermined range when the user is identified by a near-field communication interface.” along with all the other limitations as required by independent claim 2.

Regarding Claim 12:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
identifying a logged-in user located within a first predetermined range from the apparatus and a second user located within a second predetermined range from the apparatus, controlling such that performs to provide a notification that the apparatus is in use to the second user entering the second predetermined range when a logged-in user is located within the first predetermined range from the apparatus, and wherein the second predetermined range is different range from the first predetermined range.” along with all the other limitations as required by independent claim 12.

7.       It follows that claims 3-11 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Yasuda (US 9,507,550) discloses an image forming apparatus, including an image reading device, a display unit that displays operation information of a user, a wireless communication unit that wirelessly communicates with a terminal of the user, and a unit that acquires terminal information of the terminal by the wireless communication unit, wherein when proximity of the terminal is detected by the wireless 

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677